The plaintiff in error, J. Ragland, was convicted on a charge of selling to one J.E. Cates one-half pint of whisky for the sum of $2.50, and in conformity with the verdict was sentenced to be confined for 90 days in the county jail and pay a fine of $50, and the costs. He appealed from the judgment by filing in this court on June 10, 1918, petition in error with case-made. No brief has been filed and no appearance made in this court on his behalf. For this reason, the Attorney General has moved to affirm the judgment. An examination of the record discloses that the errors assigned are without merit. The judgment is therefore affirmed. Mandate forthwith.